Citation Nr: 1620549	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-11 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability to include as due to cold injury.

2.  Entitlement to service connection for bilateral shoulder disability to include as due to cold injury.

3.  Entitlement to service connection for bilateral elbow disability to include as due to cold injury. 

4.  Entitlement to service connection for bilateral wrist disability to include as due to cold injury.

5.  Entitlement to service connection for bilateral hip disability to include as due to cold injury.




REPRESENTATION

The Veteran represented by:   Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to August 1958.

 This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The Chicago, Illinois RO has jurisdiction of the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT


On February 17, 2016, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he withdrew his appeal for service connection for a bilateral knee disability, service connection for a bilateral shoulder disability, service connection for a bilateral elbow disability, service connection for a bilateral wrist disability, and service connection for a bilateral hip disability, all as due to a cold injury.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of service connection for a bilateral knee disability to include as due to cold injury, service connection for a bilateral shoulder disability to include as due to cold injury, to include as due to cold injury, service connection for a bilateral elbow disability to include as due to cold injury, service connection for a bilateral wrist disability to include as due to cold injury, and service connection for a bilateral hip disability to include as due to cold injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2015, the Board issued a decision granting service connection for tinnitus and remanding the rest of the Veteran's claims for service connection for various disabilities.  In a February 2016 rating decision, the RO granted service connection for hearing loss, service connection for residuals of a cold injury to the right hand, service connection for residuals of a cold injury to the left hand, service connection for residuals of a cold injury to the right foot, and service connection for residuals of a cold injury to the left foot.  Thereafter, in February 2016, the Veteran notified VA in writing that the Veteran wished to cancel his claims for service connection for a bilateral knee disability, service connection for a bilateral shoulder disability, service connection for a bilateral elbow disability, service connection for a bilateral wrist disability, and service connection for a bilateral hip disability.  In other words, the Veteran wishes to withdraw his appeal for the remaining issues.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made in writing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran in writing has withdrawn this appeal before the Board issued a new decision addressing the remaining issues on the merits.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the claims for service connection for a bilateral knee disability, service connection for a bilateral shoulder disability, service connection for a bilateral elbow disability, service connection for a bilateral wrist disability, and service connection for a bilateral hip disability are dismissed.


ORDER

The appeal for service connection for a bilateral knee disability to include as due to a cold injury is dismissed.

The appeal for service connection for a bilateral shoulder disability to include as due to a cold injury is dismissed.

The appeal for service connection for a bilateral elbow disability to include as due to a cold injury is dismissed.

The appeal for service connection for a bilateral wrist disability to include as due to a cold injury is dismissed.

The appeal for service connection for a bilateral hip disability to include as due to a cold injury is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


